          Case 1:16-cv-01724-RC Document 152 Filed 03/09/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS; and
PHYSICIANS FOR SOCIAL
RESPONSIBILITY,
                                                      No. 1:16-cv-01724-RC
                       Plaintiffs,

v.

DAVID BERNHARDT; WILLIAM PERRY
PENDLEY; and U.S. BUREAU OF LAND
MANAGEMENT,

                       Defendants,

WESTERN ENERGY ALLIANCE;
PETROLEUM ASSOCIATION OF
WYOMING; AMERICAN PETROLEUM
INSTITUTE; STATE OF WYOMING;
STATE OF UTAH,

                       Intervenor-Defendants.


     INTERVENOR-DEFENDANT AMERICAN PETROLEUM INSTITUTE’S CROSS-
                   MOTION FOR SUMMARY JUDGMENT

       Pursuant to Fed. R. Civ. P. 56 and Local Civil Rule 7(h)(2), Intervenor-Defendant

American Petroleum Institute hereby moves this Court for an order entering summary judgment

against Plaintiffs and denying Plaintiffs’ claims for relief.

       In support of this motion, the American Petroleum Institute’s memorandum pursuant to

Local Civil Rule 7(a) and a proposed Order are attached hereto.

                                                        Respectfully submitted,

                                                        /s/ Steven J. Rosenbaum
                                                        Steven J. Rosenbaum
                                                        Bradley K. Ervin
                                                        COVINGTON & BURLING, LLP
                                                        One CityCenter
                                                  1
        Case 1:16-cv-01724-RC Document 152 Filed 03/09/20 Page 2 of 2



                                          850 Tenth St., N.W.
                                          Washington, D.C. 20001
                                          Phone: (202) 662-6000
                                          Fax: (202) 662-6291
                                          srosenbaum@cov.com

                                          Paul G. Afonso
                                          Ben Norris
                                          AMERICAN PETROLEUM INSTITUTE
                                          1220 L St., N.W.
                                          Washington, D.C. 20005
                                          Phone: (202) 682-8000
                                          Fax: (202) 682-8033
                                          norrisb@api.org
March 9, 2020
                                          Counsel for Intervenor-Defendant American
                                          Petroleum Institute




                                      2
